DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ELENA C. WHITE,
                             Appellant,

                                     v.

                        BENJAMIN T. WHITE,
                             Appellee.

                              No. 4D18-2113

                              [March 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2015-DR-
011884-XXXX-NB.

  Ralph T. White of Law Office of R.T. White, Palm Beach Gardens, for
appellant.

  Benjamin T. White, Jupiter, pro se.

PER CURIAM.

   Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.